Exhibit 10.2

 

DATE: October 27, 2020

 



Jan D’Alvise


 



 

 

Re: Retention Incentive

 

Dear Ms. D’Alvise:

 

Acasti Pharma Inc. (the “Company”) and its employees have seen many changes in
the past few years and will undoubtedly see many more. While your contributions
have always been appreciated, we anticipate requiring your services over an
important transition period and would like to compensate you accordingly.

 

Subject to the terms and conditions set forth herein, in recognition of your
anticipated contributions and to encourage you to remain with the Company during
these challenging times, you are being offered a retention incentive which
includes both an employment retention incentive in the amount of US $100,000
(the “Employment Retention Incentive”) and the opportunity to earn an additional
retention incentive related to the monetization of the Company’s CaPre related
assets (the “CaPre Retention Incentive”) of an amount determined in accordance
with the milestones set forth below, in each case less applicable withholding
taxes. Collectively, the Employment Retention Incentive and the CaPre Retention
Incentive are referred to as the “Retention Incentives.”

 

The Employment Retention Incentive is conditional and shall be earned and
payable should you remain employed with the Company until the earlier of (i)
April 30, 2021, or (ii) the closing of a merger transaction, business
combination, reverse take-over or other similar transaction between the Company
and a third party (each a “Merger Transaction”), the consummation of which shall
be subject to a vote by the Company’s shareholders (the "Incentive Triggering
Date”). Should you voluntarily terminate your employment or should your
employment be terminated by the Company for cause, in each case prior to the
Incentive Triggering Date, you shall be deemed to have forfeited any entitlement
you might have to the Employment Retention Incentive. Should your employment be
terminated by the Company without cause prior to the Incentive Triggering Date,
the Employment Retention Incentive shall be earned and payable within 30 days of
the date of such termination.

 

The CaPre Retention Incentive is conditional and shall be earned and payable
only upon the first to occur of the following events:

 

a)The realization by the Company, from the sum of one or more transactions and
prior to the consummation of a Merger Transaction, of gross proceeds related to
monetization of inventory, capital equipment, intellectual property, any loss
carryforward/net-operating losses (NOLs) and other assets directly relating to
the Company’s drug candidate CaPre (collectively, the “CaPre Assets”), including
any reduction of payables relating to the CaPre Assets, on a dollar-for dollar
basis (“Pre-Merger CaPre Monetization”) in an aggregate amount of (i) between
US$5 million and US$10 million, in which case the CaPre Retention Incentive
shall be equal to US$75,000 (the “Minimum CaPre Retention Incentive”); (ii)
greater than US$10 million but less than US$15 million, in which case the CaPre
Retention Incentive shall be equal to US$100,000, or (iii) greater than US$15
million, in which case the CaPre Retention Incentive shall be equal to
US$125,000;

 

 

Retention Incentive

Date

Page 2



 



b)Immediately prior to the closing of a Merger Transaction where all or
significant portion of the CaPre Assets are acquired by a third party or by the
surviving entity of such Merger Transaction, in which case the CaPre Retention
Incentive shall be equal to the Minimum CaPre Retention Incentive; or



 

c)Immediately prior to the closing of a Merger Transaction that includes any
contingent value rights in favor of the Company’s shareholders relating to the
monetization of the CaPre Assets, in which case the CaPre Retention Incentive
shall be equal to the Minimum CaPre Retention Incentive.

 



Should you voluntarily terminate your employment with the Company or should your
employment be terminated by the Company for cause, in each case prior to the
occurrence of a Pre-Merger CaPre Monetization, you will forfeit any entitlement
you might have to the CaPre Retention Incentive. Should your employment be
terminated by the Company without cause prior to the occurrence of a Pre-Merger
CaPre Monetization or a Merger Transaction, the Minimum CaPre Retention
Incentive shall be earned and payable within 30 days of the date of such
termination. For the avoidance of doubt, any achievement of a Pre-Merger CaPre
Monetization event in excess of the Minimum CaPre Retention Incentive that
occurs subsequent to your termination by the Company without cause shall be
earned and payable to you (net of the Minimum CaPre Retention Incentive).

 

In anticipation of questions you may have, these Retention Incentives will not
impact any severance for which you are eligible under your employment agreement
with Acasti dated May 11, 2016 (the “Employment Agreement”) in the event of
termination by the Company without cause and which the Company acknowledges as
including: (i) 60 days notice of termination and payment equal to 12 months base
salary, (ii) payment of all accrued but unused vacation time, (iii)
participation in the Company’s benefit plans (including its 401(k) plan) up to
the effective date of termination and (iv) consistent with the termination
benefits offered to other U.S. based employees, a lump sum payment of
US$19,290.12 to cover healthcare insurance costs calculated on the basis of your
12 months of severance; provided that, by accepting this offer, you hereby
acknowledge and agree that, notwithstanding anything to the contrary contained
in sections 2.2 and 3.2 of your Employment Agreement, you shall not be entitled
to and you hereby waive any additional annual at risk incentive or bonus amounts
beyond the entitlement to the Employment Retention Incentive and the CaPre
Retention Incentive in accordance with the terms of this offer.

 

Also, while it is indeed the intent of the Employment Retention Incentive and
the CaPre Retention Incentive to encourage you to remain with the Company
through the Incentive Triggering Date, this offer is not a contract of
employment.

 

 

Retention Incentive

Date

Page 3



This offer shall be governed by the laws of the State of California and the
federal laws of the United States of America applicable therein.

 

By accepting this offer, you agree that the content and existence of this offer
shall remain confidential and shall not be disclosed to any third party without
the prior written consent of the Company.

 

This offer, if accepted, is binding upon, and inures to the benefit of, the
Company, the undersigned and their respective successors and assigns.

 

If you wish to accept this offer, please sign and return the original of this
letter within the next ten days. The copy is for your records.

 







  Very truly yours,       ACASTI PHARMA INC.   By: /s/ Dr. Roderick N. Carter  
  Name: Dr. Roderick N. Carter     Title: Chairman

 



 

 

I accept the conditions of eligibility to receive the Employment Retention
Incentive and the CaPre Retention Incentive.

 



 

Date: October 27, 2020

 

      /s/ Jan D’Alvise               
     Signed: Jan D’Alvise

 



 

 

